DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of solid shapes that… have the bottom surface and a plurality of included surfaces” in lines 1-3. There is insufficient antecedent basis for "the bottom surface" (singular). The claim previously recited "bottom surfaces" (plural) and it is unclear whether "the bottom surface" refers to each of the bottom surfaces or one of the bottom surfaces. Further, it is unclear whether the claim intends for each of the plurality of solid shapes to include a plurality of inclined faces or if the plurality of solid shapes collectively includes a plurality of inclined faces. Based on Fig. 7 of the drawings which shows a solid shape with only a single inclined face, for examination purposes, it is assumed that claim 1 only requires that the plurality of solid shapes collectively include a plurality of inclined faces. However, appropriate correction of the wording of claim 1 is required in order to overcome this indefiniteness rejection. 
Claims 2-20 are also rejected due to their dependence on rejected claim 1. 
Claim 3 recites the limitation “orientations of rotating directions of the vectors, having a reference that is a normal line that is normal to the surface of the tire side portion of the solid shape, do not change by a same angle in a same rotating direction from the one side toward the other side” in lines 3-5. It is unclear what applicant is trying to claim based on the wording of these lines. For example, it is unclear what “orientations of rotating directions of the vectors” is referring to since no such “orientations” are explicitly shown in the drawings. Additionally, since “a normal line that is normal to the surface of the tire side portion of the solid shape” is a line in the axial direction of the tire, it is unclear how this line can be a reference for the vectors. Based on paragraph [0069] of the specification and Figure 16 of the drawings, for examination purposes, it will be assumed that claim 3 requires that for the solid shapes disposed continuously from one side toward another side, the vector orientations of adjacent inclined surfaces from the one side toward the other side in a same rotating direction are not changed by the same angle. However, appropriate correction of the wording of claim 3 and similar correction to the wording of claims 8 and 13-16 is required. 
Claim 4 recites the limitation “a surface area… per unit surface area when seen in plan view is within a range of 70 to 100%” in lines 1-3. However, it is unclear what “per unit surface area” is referring to. For example, “per unit surface area” could refer to the surface area of just the decorative body, or it could refer to the surface area of the entire tire side portion. Based on paragraph [0017] of the specification, it is assumed that “per unit surface area” is referring to the surface area of the decorative body. For examination purposes “per unit surface area” in line 3 will be read as “per unit surface area of the decorative body.” Similar correction to the language of claims 9, 13, and 17-19 is required. 
For claims 1-20, appropriate correction is required in order to overcome the indefiniteness rejections. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshifumi (JP 2007091155 with English Machine Translation).
Regarding claim 1, Yoshifumi discloses a decorative body (10) that includes a plurality of solid shapes (see Fig. 1) that, with bottom surfaces thereof being a surface (3a) of a tire side portion (3), have the bottom surface (3a) and a plurality of inclined surfaces (11) that are inclined in directions other than a plane that is orthogonal to the bottom surface (3a) (see Fig. 2-2). Yoshifumi further discloses that each of the solid shapes only has one inclined surface (11) (see Figs. 2-1 and 2-2), meaning that the inclined surface (11) of each solid shape is the inclined surface having the smallest incline angle. Examiner notes that descriptions in claim 1 of a first solid shape pair, a second solid shape pair, a first solid shape group, and a third solid shape pair are merely definitions; therefore, claim 1 does not require that each of a first solid shape pair, a second solid shape pair, a first solid shape group, and a third solid shape group be physically present in the decorative body. Rather, claim 1 only requires that each of the following conditions be met when the surface (3a) of the tire side portion (2) is seen in plain view: a first condition that satisfies a total surface area of the third solid shape pair > a total surface area of the first solid shape pair, a second condition that satisfies the total surface area of the third solid shape pair > a total surface area of the second solid shape pair, and a third condition that satisfies the total surface area of the third solid shape pair > a total surface area of the first solid shape group. Using the definitions of a first solid shape pair, a second solid shape pair, a first solid shape group, and a third solid shape pair as described in claim 1, then, it is clear that only third solid shape pairs are present in the decorative body (10) disclosed by Yoshifumi. For instance, since Yoshifumi discloses that the decorative pattern (10) is formed in an annular shape in the tire circumferential direction ([0030]; see Fig. 1), each of the inclined surfaces (11) are aligned circumferentially such that a vector running in a direction from a highest location side toward a lowest location side of the inclined surface (11) is in the direction of a tangent line of the circle making up the annular shape of the decorative pattern (10) as seen in plan view (see Modified Figure 1 below). Therefore, no pair of solid shapes disclosed by Yoshifumi satisfies the definition of a first solid shape pair or a second solid shape pair as defined in claim 1. Furthermore, since Yoshifumi discloses that the maximum protrusion amount of each the inclined surfaces (11) may be different ([0040]), the orientations of the respective vectors of each of the inclined surfaces (11) would also be different when seen in a side view. Thus, it would have been obvious to one of ordinary skill in the art for the decorative pattern (10) not to have any first solid shape groups as defined in claim 1. Therefore, every pair of solid shapes disclosed by Yoshifumi are considered to be third solid shape pairs as defined in claim 1. Thus, the surface (3a) of the tire side portion (3) necessarily satisfies all of the above conditions since the surface (3a) of the tire side portion (3) only comprises third solid shape pairs. Accordingly, Yoshifumi satisfies all of the limitations in claim 1. 

    PNG
    media_image1.png
    383
    1030
    media_image1.png
    Greyscale

Modified Figure 1, Yoshifumi
Regarding claim 2 and similar limitations in claims 8-12, Yoshifumi discloses all of the limitations as set forth above for claim 1. As set forth above, since the decorative pattern (10) disclosed by Yoshifumi only comprises third solid shape pairs as defined in claim 1, Yoshifumi necessarily satisfies the condition that the total surface area of the third solid shape pair > the total surface area of the first solid shape pair + the total surface area of the second solid shape pair + the total surface area of the first solid shape group. Thus, Yoshifumi satisfies all of the limitations in claim 2 and similar limitations in claims 8-12. 
Regarding claim 4 and similar limitations in claims 9, 13, and 17-19, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses, as set forth above for claim 1, that each of the solid shapes only has one inclined surface (11) (see Figs. 2-1 and 2-2), meaning that the inclined surface (11) of each solid shape is the inclined surface having the smallest incline angle. Therefore, a surface area taken up by the inclined surfaces having the smallest incline angle would occupy 100% of the surface area of the decorative body (10) when seen in plan view (see Fig. 1), suggesting the claimed range of from 70% to 100%. Thus, Yoshifumi satisfies all of the limitations in clam 4 and similar limitations in claims 9, 13, and 17-19. 
Regarding claim 5 and similar limitations in claims 10, 14, 17, and 20, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses that the plurality of inclined surfaces (11) overlap with the adjacent inclined surfaces (11) in at least one direction ([0011]; see Figs. 1 and 2-1) to create a scale-like pattern ([0036]). Yoshifumi further discloses that each incline surface (11) has a protrusion amount H (see Fig. 2-2) in a range of from 0.3 mm to 5 mm ([0032]) and that each incline surface (11) has a length L (see Fig. 2-2) of both ends of the inclined face in one direction of from 2 mm to 5 mm ([0033]). Based on the number of solid shapes shown in Fig. 2-1 creating this scale-like pattern and the dimensions of each of the solid shapes given above, it is clear that Yoshifumi discloses a number of solid shapes per 1 cm2 that at least overlaps with the claimed range of from 3 to 200 solid shapes per 1 cm2 . For example, for a given protrusion height of 0.3 mm and a length of an inclined face (11) of 2 mm, the horizontal length of each solid shape would be 1.98 mm (                        
                            
                                
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        0.3
                                    
                                    
                                        2
                                    
                                
                            
                        
                    ). Based on Fig. 2-1 then, approximately 51 solid shapes are provided per 1 cm2 (8 / (0.396)2). Additionally, for a given protrusion height of 0.3 mm and a length of an inclined face (11) of 5 mm, the horizontal length of each solid shape would be 4.99 mm (                        
                            
                                
                                    
                                        5
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        0.3
                                    
                                    
                                        2
                                    
                                
                            
                        
                    ). Based on Fig. 2-1 then, approximately 8 solid shapes are provided per 1 cm2 (8 / (0.998)2). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Thus, Yoshifumi satisfies all of the limitations in claim 5 and similar limitations in claims 10, 14, 17, and 20. 
Regarding claim 6 and similar limitations in claims 11, 15, 18, and 20, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses that the shapes of the inclined surfaces (11) can be polygonal ([0014]). Therefore, since a triangle is a polygon, it would have been obvious to one having ordinary skill in the art to have chosen the shapes of the inclined surfaces (11) to be triangular when seen in plan view. Thus, Yoshifumi satisfies all of the limitations in claim 6 and similar limitations in claims 11, 15, 18, and 20. 
Regarding claim 7 and similar limitations in claims 12, 16, and 19, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses a second solid shape group that satisfies the definition of a second solid shape group in claim 7. For instance, Yoshifumi discloses that each solid shape that is located on the same radial axis as another solid shape has the same vector orientation when seen in plan view and are continuous with each other (see Modified Figure 1 below), satisfying the limitation that a second solid shape group is an aggregate of the plurality of solid shapes that is structured by three or more of the solid shapes, at which orientations of the vectors when the surface of the tire side portion is seen in plan view face in the same direction, being continuous. Furthermore, since Yoshifumi discloses that the maximum protrusion amount of each the inclined surfaces (11) may be different ([0040]), the orientations of the respective vectors of each of the inclined surfaces (11) would also be different when seen in a side view. Therefore, it would have been obvious to one having ordinary skill in the art for each of the solid shapes on the same radial axis to have different maximum protrusion amounts and, thus, different vector orientations when seen in a side view, satisfying the limitation that orientations of the respective vectors when the solid shapes are seen in a side view face in different directions. Thus, Yoshifumi satisfies all of the limitations in claim 7 and similar limitations in claims 12, 16, and 19. 

    PNG
    media_image2.png
    383
    1030
    media_image2.png
    Greyscale

Modified Figure 1, Yoshifumi
	Regarding claims 9-12 and 17-20, based on the limitations set forth above by Yoshifumi in claims 1-2 and 4-7, Yoshifumi also satisfies all of the limitations in claims 9-12 and 17-20. 
Claims 3, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshifumi (JP 2007091155 with English Machine Translation) in view of Kikuchi (JP H07164813 with English Machine Translation). 
Regarding claim 3 and similar limitations in claims 8 and 13-16, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses that the solid shapes are disposed continuously from one side toward another side when the surface (3a) of the tire side portion (3) is seen in plan view (see Fig. 1). Yoshifumi fails to disclose, however, that for the solid shapes disposed continuously from one side toward another side, the vector orientations of adjacent inclined surfaces from the one side toward the other side in a same rotating direction are not changed by the same angle. 
Kikuchi teaches a similar decorative body (4) in which ridges (5) are placed on a tire sidewall (3) and are arranged with varying density along the circumferential direction of the tire (see Fig. 1; [0011]). Kikuchi further teaches that this decorative body helps to make unevenness on the tire sidewall inconspicuous ([0009]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid shapes disclosed by Yoshifumi to be arranged with varying density along the circumferential direction of the tire as taught by Kikuchi because they would have had a reasonable expectation that doing so would help make the unevenness in the tire sidewall inconspicuous. 
Since Yoshifumi discloses that each of the inclined surfaces (Yoshifumi: 11) are aligned circumferentially such that a vector running in a direction from a highest location side toward a lowest location side of the inclined surface (Yoshifumi: 11) is in the direction of a tangent line of the circle making up the annular shape of the decorative pattern (Yoshifumi: 10) as seen in plan view (see Modified Figure 1 below), modified Yoshifumi would satisfy the limitations in claim 3 since the vector orientations of adjacent inclined surfaces (Yoshifumi: 11) in the denser regions would change by different angles than the vector orientations of adjacent inclined surfaces (Yoshifumi) in the less dense regions from the one side toward the other side in the same rotating direction. Thus modified Yoshifumi satisfies all of the limitations in claim 3 and similar limitations in claims 8 and 13-16. 

    PNG
    media_image1.png
    383
    1030
    media_image1.png
    Greyscale

Modified Figure 1, Yoshifumi
Regarding claims 8 and 13-16, based on the limitations set forth above by Yoshifumi in claims 1-2 and 4-7 and by modified Yoshifumi in claim 3, modified Yoshifumi also satisfies all of the limitations in claims 8 and 13-16. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749